 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   NICHOLAS PATRICK,                                  No. 2:17-cv-1205 KJM CKD P
12                       Plaintiff,
13          v.                                          ORDER
14   PIERCE, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 2, 2019, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 22.) Neither party has

23   filed objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. Orand v. United States, 602 F.2d

25   207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. Britt

26   v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed the file, the

27   court finds the findings and recommendations to be supported by the record and by the magistrate

28   judge’s analysis.
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed January 2, 2019 (ECF No. 22), are adopted in
 3   full.
 4           2. Defendants Pierce, Crozier, Quick, Hernandez, Kaplain, Altshuler, Perez, and Chudy
 5   and the failure to protect claim against defendant Sanchez are dismissed without prejudice for the
 6   reasons set forth in the August 17, 2018 screening order (ECF No. 12) and October 19, 2018
 7   order directing service (ECF No. 16).
 8           3. This case is referred back to the assigned magistrate judge for all further pretrial
 9   proceedings.
10   DATED: February 12, 2019.
11

12
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
